Campbell, J.
The practice we have adopted, when judgment debtors, or persons alleged to have their property, are brought up for examination, on an order of one of the justices, is now stated, that it may be more fully understood.
As a general rule, we will not order a reference for this purpose, against the wishes of either party. The examination must proceed at the chambers of the court, where the justice im attendance at chambers, or holding the special term, can see that no injustice is done to examinants attending without counsel, and can dispose of the legal questions arising, to the great saving of trouble and expense to the parties.
As such examinations are usually conducted, his actual attention to them will be required only occasionally, and they will not interfere materially with his other duties.
Wherever the parties agree to a reference, it will be ordered of course. So, when it becomes apparent that a difficult or protracted investigation must ensue, and the examinants have counsel, a reference will be directed.